DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kass et al (US PAP 2018/ 0246895), “Kass”.
As per claims 1, 16 and 19, Kass teaches a computer readable memory with instructions see for example [0074- 75];
 receiving from an image acquisition device a target image of a first collectible card depicting a first subject, wherein the first subject is a specific collectible card representation created by a collectible card manufacturer see for example fig. 1 (reproduced below);


    PNG
    media_image1.png
    515
    682
    media_image1.png
    Greyscale

isolating spatial features of the target image, the spatial features including one or more of a corner, an edge region, a central region, and a surface impression of the first collectible card (i.e., an edge algorithm measures at least three attributes for each of the four edges of the card from a certain distance from the corners, such as 0.75 inches from the corner, wherein the distance can be adjusted by the system 104.  Each of these three attributes corresponds may be used to identify defects on each of the four edges) see for example [0097]; 
generating a card feature model using a deep learning algorithm trained using other images of other collectible cards, wherein the other images are isolated into spatial features including corners, edge regions, central regions, and surface impressions (i.e., obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners) see for example [0079]; 
applying the card feature model to one or more of the isolated spatial features of the target image to create a plurality of card metrics (i.e., Machine learning maps visual features to an overall card grade that is accurate and consistent beyond what human graders can provide) see for example [0079]; and 
creating a grade report for the first collectible card based at least in part on one or more of the plurality of card metrics (i.e., Machine learning maps visual features to an overall card grade that is accurate and consistent beyond what human graders can provide, wherein a machine-learning algorithm, known as k-nearest neighbors, combines the values of measured attributes into a single score for the portion of the card or collectible being evaluated, wherein the k value for the nearest neighbors can be 11, such that the eleven nearest neighbors are used) see for example [0079 and 131].
As per claim 2, Kass teaches detecting a card corner in the target image, and generating a bounding box around the card corner see for example [109 and 131] and fig. 9 and 11.
As per claim 3, Kass teaches detecting a card edge in the target image, and generating a bounding box around a portion of the card edge that is less than the entire card edge see for example [109 and 131] and fig. 11.
As per claim 4, Kass teaches detecting a central portion of the card that excludes all corners and all edge regions in the target image, and generating a bounding box around the central region see for example [131] and fig. 7.
As per claim 5, Kass teaches detecting one or more scratches, bumps, folds, or other surface imperfections of the card in the target image, and generating a bounding box around the one or more scratches, bumps, folds, or other surface imperfections see for example [131] and fig. 11.
As per claim 6, Kass teaches zooming in on a spatial feature, generating a bounding box around the spatial feature, and clipping away the rest of the target image outside the spatial feature see for example [131] and fig. 10- 11.
As per claim 7, Kass teaches translating the target image by moving the target image up, down, left, or right (i.e., alignment of the card image relative to the edges of the cardstock is measured and distilled into an angle of rotation for the card image) see for example [113] and fig. 4.
As per claims 8 and 17, Kass teaches isolating every corner, every edge region, and every central region of the first collectible card see for example [0084 and 129- 132].
As per claims 9 and 20, Kass teaches inputting card metadata into the deep learning algorithm by entering data relating to the first subject of the first collectible card, the data including information regarding the year of issue, series, sport, game, title, or manufacturer of the first collectible card see for example [0080 and 159].
As per claim 10, Kass teaches a convolutional neural network and generating the card feature model includes compressing the convolutional neural network by pruning items having zero parameters and weights within the convolutional neural network (i.e., the computer system 104 applies at least one image processing routine wherein the images are substantially aligned such that all the images are in substantially the same orientation and/or dimensions as each image in the database and with each future image created for grading which allows for images to be overlaid and assist in the image processing) see for example [0073].
As per claim 11, Kass teaches generating a score incorporating weighting or factor reduction for one or more of the plurality of card metrics (i.e., the fundamental computation of a single corner score is derived from individual corner scores for each of the four corners using a proprietary algorithm to weight the four corner scores to arrive at the single corner score, wherein a weighting of the four corner scores may include a small increase in the minimum value in certain situations, such as, when the lowest scored corner is significantly different from the other three corners, or when the overall card grade will not be above a pre-established threshold grade) see for example [0079 and 129].
As per claims 12 and 18, Kass teaches comparing isolated spatial features of the first collectible card with isolated spatial features of the other collectible cards (i.e., receive a signal external from the image acquisition device 102 comprising at least one image of the collectible to be authenticated and will identify its stored "fingerprint" image and compare the corners, borders, centering and edges for fiber, pixel and other measurement data) see for example [0090]; [102] discloses comparison to a “Golden image”.
As per claim 13, Kass teaches the other collectible cards used to train the deep learning algorithm depict subjects that are different than the first subject (i.e., portions of the card can be compared directly to other areas from the same image or a similar image, e.g., a different card from the same series) see for example [123 and 102].
As per claim 14, Kass teaches the image acquisition device is a smart phone see for example [0090 and 164].
As per claim 15, Kass teaches the first collectible card is a sports or trading game card see for example the abstract and [0041].

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 7/1/22 examiner responds as follows:
1) Applicant argues claim 1 stating “the present application does not involve comparing a "perfect image" of a card, or using a perfect or idealized reference image at all. Rather, the present application describes isolating features (e.g., defects) of the card, training a model on a dataset of other example cards with features to classify the features into metrics, then providing a grade report for the card based on the metrics”. Remarks at 7.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is further noted that that applicant offers a generalized overview/ and or subjective interpretation of the prior art of the record used for rejections followed by allegations of limitations missing from said reference. 
In response examiner would point to the rejection of the record to clearly disclose isolating spatial features of the target image, the spatial features including one or more of a corner, an edge region, a central region, and a surface impression of the first collectible card (i.e., an edge algorithm measures at least three attributes for each of the four edges of the card from a certain distance from the corners, such as 0.75 inches from the corner, wherein the distance can be adjusted by the system 104.  Each of these three attributes corresponds may be used to identify defects on each of the four edges) see for example [0097]. 
Kass is replete with the alleged missing limitation as follows:
[0079] Machine learning maps visual features to an overall card grade that is accurate and consistent beyond what human graders can provide. In one aspect, a machine-learning algorithm, known as k-nearest neighbors, combines the values of measured attributes into a single score for the portion of the card or collectible being evaluated. In one aspect, the k value for the nearest neighbors can be 11, such that the eleven nearest neighbors are used. However, other k values for the nearest neighbor can be used and the disclosure is not intended to be limited to a value of 11 for k. In an example of obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners. From those four individual corner scores, the overall card corner score is computed. The  each of the four corners using a proprietary algorithm to weight the four corner scores to arrive at the single corner score. A weighting of the four corner scores may include a small increase in the minimum value in certain situations, such as, when the lowest scored corner is significantly different from the other three corners, or when the overall card grade will not be above a pre-established threshold grade (on a 10 point scale). The increase can be 0.25 point, but can be set at other values. The result is the overall card corner score that can be expressed on a 1000 point scale (that is, with a resolution of 1/1000). The card corner score can also be expressed with the same relative resolution on a 10 point scale. The machine learning algorithms can be further refined by input from trained professional human graders.

[0096] Through the disclosure's proprietary algorithms, those four individual corner attribute scores are then calculated to generate a score for each of the corners and for the four corners as a single corner score of the subject card.

[0101] As with corners, the individual edge-score results from a learned relationship among these three attributes, based on knowledge from previously graded cards, predetermined perfect 90 degree angles or perfect straight lines, and/or from accepted and quantified industry standards. Through the disclosure's proprietary algorithms those four individual-edge scores, top, bottom, left and right, are then calculated to generate a score for the edges of the object card.  

 [0149] In some aspects, the computerized system can determine if a resubmitted card has been altered from its physical condition from the previous time it was submitted for grading. For example, if the card when originally graded had rough edges and/or corners, but when resubmitted has straight edges and/or straight corners, then the computerized system will be able to analyze the card to see if the dimensions have changed to reflect that the card edges and/or corners were cut in an attempt to improve the edges and/or corners of the card. Such information can be included in the updated grade report. In another example, if the originally graded card had missing color along a portion of the card (due to frayed corners/edges, or other reason), but when resubmitted, the card does not have the same missing color, the computerized system can determine if the card was altered by adding coloring to the portion of the card. In yet some aspects, the computerized system examines the centering of the image to determine if the centering of the image has been altered since last submitted. The computerized system can perform a centering analysis, as discussed above, to determine the separation of the image from the edges and if the separation has changed since last graded, then the computerized system can detect the change in centering, and can thereby determine that the card has been altered since it was previously graded. In yet some aspects, the corners are examined to determine whether the corners are in the same condition as before.

As to the other alleged missing limitations supra (e.g., training a model on a dataset of other example cards with features to classify the features into metrics, then providing a grade report for the card based on the metrics) examiner would point to the rejection of the record along with the examiner’s interpretations (which are not repeated here for brevity).
As to the “comparison” aspect of the current application dependent claim 12 (and not independent claim 1, for example) recites “…comparing isolated spatial features of the first collectible card with isolated spatial features of the other collectible cards” which is rejected using paragraphs [0090 and 102] of the Kass reference.
The Kass reference is replete with the alleged missing limitation as follows:
[0079] “…A weighting of the four corner scores may include a small increase in the minimum value in certain situations, such as, when the lowest scored corner is significantly different from the other three corners, or when the overall card grade will not be above a pre-established threshold grade (on a 10 point scale)”. 

[102] ‘…Additionally the system 100 may be configured to determine if the card outside edge has been cut or altered. The cut or altered edge has a different appearance than that of the other edges or of cards from the same series and/or set when compared to the “Golden Image.” 

[132] “…By comparing at least one of the: centering, corner, edge, and/or surface attributes, the system 104 will be able to distinguish different instances of identical cards 116.” 


2) Applicant further argues “…one example of a computerized grading system for collectible cards can be found in U.S. Patent No. 10,146,841 to Kass et al”. Remarks at 8.
In response, and contrary to applicant’s remarks, examiner would point out that US Patent 10146841 is not relied on for the rejections of claims 1- 20 of the current applicant. Instead a different prior art of the record (US PAP 2018/ 0246895) is used for the rejection of claims 1- 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov